DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 05/18/2020. Claims 1-21 are presented in the case. Claims 1, 11 and 21 are independent claims.

Priority
Applicant's claim for the benefit of U.S. Provisional Patent Application No. 62/174,485, filed June 11, 2015 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 7, 3, 4, 5, 6, 8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 6, 5, 7, and 8 of U.S. Patent No. 10656791.
In the table below, the left side is parts of claims 1, 7, 3, 4, 5, 6, 8, 9 and 10 in the current application while the right side is the claims and text that conflict with the parts of claims 1, 2, 3, 4, 6, 5, 7, and 8.

16/876,438 (Present application)
U.S. Patent No. 10656791
Claim 1: A method for media guidance, comprising:
determining that a request to browse through media content items includes a particular type of media content;
causing a user interface toolbar that corresponds to the particular type of media content and that contains a plurality of selectable options to be presented concurrently with the media content items responsive to the request, wherein each of the plurality of selectable options corresponds to a category of 



determining that a first selectable option from the plurality of selectable options has been selected; and
modifying the user interface toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the 
Claim 7: The method of claim 1, further comprising:
determining that a second selectable option from the plurality of selectable options has been selected; and
modifying the user interface toolbar by causing a second animation to be displayed that replaces the textual item associated with the second selectable option with the graphical icon associated with the second selectable option and a third animation to be displayed that replaces the graphical icon associated with the first selectable option with the textual item associated with the first 

determining that a request to browse through media content items includes a particular type of media content;
in response to determining that the media content items responsive to the request includes the particular type of media content, causing a toolbar that corresponds to the particular type of media content and that contains a plurality of selectable options to be presented concurrently with the media 
determining that a first selectable option from the plurality of selectable options has been selected;
modifying the toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the graphical icon 


determining that a second selectable option from the plurality of selectable options has been selected; and
modifying the toolbar by causing a second animation to be displayed that replaces the textual item associated with the second selectable option with the graphical icon associated with the second selectable option and a third animation to be displayed that replaces the graphical icon associated with the first selectable option with the textual item associated with the first selectable option, wherein 

determining whether to include a selectable option in the user interface toolbar based on availability of the media content items in the category of media content; and
in response to determining that the selectable option should be included in the user interface toolbar, retrieving the textual item and the graphic item associated with the selectable option prior to presenting the user interface toolbar.
Claim 2: The method of claim 1, further comprising:
determining whether to include a selectable option in the toolbar based on availability of the media content items in the category of media content; and

in response to determining that the selectable option should be included in the toolbar, retrieving the textual item and the graphic item associated with the selectable option prior to presenting the toolbar.
Claim 4: The method of claim 1, further comprising:

selecting, without user intervention, a selectable option in the user interface toolbar based on the user preferences, wherein the user interface toolbar is modified in response to the selection.


selecting, without user intervention, a selectable option in the toolbar based on the user preferences, wherein the toolbar is modified in response to the selection.

receiving user preferences relating to the user interface toolbar; and
inhibiting a selectable option in the user interface toolbar from being presented based on the user preferences.
Claim 4: The method of claim 1, further comprising:
receiving user preferences relating to the toolbar; and
inhibiting a selectable option in the toolbar from being presented based on the user preferences.
Claim 6: The method of claim 1, wherein the first selectable option that is identified by the textual item has a plurality of characters occupying a first size in the user interface toolbar and wherein the first animation of the first selectable option includes reducing the first selectable option from the first size in the user interface toolbar to a second size 


Claim 5:  The method of claim 1, wherein the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option, wherein the third animation shows the graphical icon associated with the first selectable option transforming into the textual item associated with the first selectable option, and wherein the second animation and the third animation are presented concurrently.
Claim 9: The method of claim 8, wherein the second animation of the second selectable option includes reducing the second selectable option from a third size that accommodates the plurality of characters in the textual item of the second selectable option to a fourth size that accommodates the pixel width of the 


Claim 8: The method of claim 1, further comprising causing a navigation cursor to be presented for navigating the toolbar, wherein, in response to determining that the navigation cursor is navigating away from the first selectable option, the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option and the third animation shows the graphical icon associated with the first selectable option transforming into the textual item associated with the first selectable option.


Since in the instant application, claims 11, 13-21 are corresponding to claims 1, 7, 3, 4, 5, 6, 8, 9 and 10, therefore they are rejected for the same reason as claims 1, 7, 3, 4, 5, 6, 8, 9 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma), US 2011/0099519 A1, in view of Young et al. (hereinafter Young), US 2009/0219294 A1, and further in view of Tlaskal et al. (hereinafter Tlaskal), US 2003/0052919 A1.

Regarding independent claim 1, Ma teaches a method for media guidance (Abstract), comprising:
Fig. 2 depicts a media type category region 210, which includes names of different media type categories (as shown Movies 220, TV Shows 225, Music 230, Photos 235, Podcasts 240, Internet 245), and a sub-category region 215, in which sub-category menu options are displayed for each associated media type category);
causing a user interface toolbar (Fig. 2, 210; [0016] depicts a media type category region 210, which includes names of different media type categories (as shown Movies 220, TV Shows 225, Music 230, Photos 235, Podcasts 240, Internet 245)) that corresponds to the particular type of media content and that contains a plurality of selectable options (Fig. 2, 220-245; [0016] depicts a plurality of selectable options Movies 220, TV Shows 225, Music 230, Photos 235, Podcasts 240, Internet 245) to be presented concurrently with the media content items responsive to the request (Fig. 2, 251-257; [0021] depicts  seven different movies 251-257 are visible in the shelf 205 as media content items), wherein each of the plurality of selectable options corresponds to a category of media content (Fig. 2, 220-245; [0016] depicts a plurality of selectable options Movies 220, TV Shows 225, Music 230, Photos 235, Podcasts 240, Internet 245), wherein each of the plurality of selectable options is associated with a textual item that identifies the category of media content being presented with that selectable option, wherein each of the plurality of selectable options is currently presented with the textual item (Fig. 2, 220-245; [0016] depicts a plurality of selectable options Movies 220, TV Shows 225, Music 230, Photos 235, Podcasts 240, Internet 245).
Ma does not explicitly disclose a corresponding graphical icon that represents the category of media content being presented with that selectable option, and the corresponding graphical icon is inhibited from being presented;
determining that a first selectable option from the plurality of selectable options has been selected; and
modifying the user interface toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the graphical icon associated with the first selectable option, wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the graphical icon associated with the first selectable option while continuing to be represented with the corresponding textual item.
However, in the same field of endeavor, Young teaches 
a selectable option (Fig. 1, 105; [0023] “Visual element 105 may be any type of control, graphic, interactive button, switch, scroll bar, menu, slider, or other element describes a current state 131 of a visual element and a new state 132 of the visual element after a transition; [0030] describes each state may allow configuration of different colors, shapes, sizes, designs, types, instances, insertable objects such as pictures, sounds, movies or other files, or any other customizable characteristic of the visual element (i.e. the new state 132 can be a graphical icon)); Fig. 5, 501A illustrates the Current State presented with a textual item “ENTER”);
determining that a first selectable option from the plurality of selectable options has been selected (Fig. 3, 310; [0038] describes receiving input 151 from user 150 indicating that one or more state properties 106 of visual element 105 are to be transitioned from current state 131 to new state 132); and
modifying the user interface toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the graphical icon associated with the first selectable option (Fig. 3, 320->340->350->360; [0040]-[0044] illustrates a flowchart of a method 300 for transitioning from a current state to a new state using an automatically generated animation. Based on the current state properties, an appropriate transition timing for the visual element. An appropriate property animation for the transition between the current state and the new state is generated and depicted; Fig. 5, 501A-501D; [0045] illustrates the animation may be played during the transition from 501A to 501D; [0030] describes each state may allow configuration of different colors, shapes, sizes, designs, types, instances, insertable objects such as pictures, sounds, movies or other files, or any other customizable characteristic of the visual element (i.e. the new state 132 can be a graphical icon))).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of transitioning from a current state to a new state using an automatically generated animation as suggested in Young into Ma’s system because both of these systems are addressing the need of providing an improved visual appearance, and by incorporating the teaching of Young into Ma would improve the integrity of Ma's system by automatically providing transitional visual effects between static states for control elements (Young, [0004]).
The combination of Ma and Young does not explicitly disclose wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the graphical icon associated with the first selectable option while continuing to be represented with the corresponding textual item.
However, in the same field of endeavor, Tlaskal teaches each of the remaining selectable options of the plurality of selectable options shift to accommodate the graphical icon associated with the first selectable option while continuing to be represented with the corresponding textual item (Fig. 7, 702, 703, 704; [0293]-[0294] item 701 is active and in focus. Items 702, 703 and 704 are shifted to accommodate the focused item 701).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of transitioning between a plurality of states associated with a graphical object being executed by an  into Ma and Young’s system because both of these systems are addressing the need of providing an improved visual appearance, and by incorporating the teaching of Tlaskal into Ma and Young would improve the integrity of Ma and Young's system by providing transitional visual effects between states for control elements (Tlaskal, [0017]).

Regarding dependent claim 6, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tlaskal further teaches wherein the first selectable option that is identified by the textual item has a plurality of characters occupying a first size in the user interface toolbar (Fig. 7, 702 “Edit”) and wherein the first animation of the first selectable option includes reducing the first selectable option from the first size in the user interface toolbar to a second size that accommodates a pixel width of the graphical icon (Fig. 8, 702; [0293] “each of the four items 701 to 704, has an associated screen 700, 800, 900 and 1000 shown in FIGS. 7, 8, 9 and 10, respectively, when the respective item is active (ie. the graphical object components associated with the item are visible and the item has the focus)”; [0297]).

Regarding dependent claim 7, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tlaskal further teaches
determining that a second selectable option from the plurality of selectable options has been selected ([0294] “Each of the items 701 to 704 can be selected by a 702 has been selected); and
modifying the user interface toolbar by causing a second animation to be displayed that replaces the textual item associated with the second selectable option with the graphical icon associated with the second selectable option (Fig. 8, 702; [0297]; [0122] “a transition object specifies the appearance of a graphical object at every point in time during a change between two states”) and a third animation to be displayed that replaces the graphical icon associated with the first selectable option with the textual item associated with the first selectable option (Fig. 8, 701; [0297]; [0122] “a transition object specifies the appearance of a graphical object at every point in time during a change between two states”), wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the textual item associated with the first selectable option and the graphical icon associated with the second selectable option (Fig. 7-10; [0293]-[0294] “each of the four items 701 to 704, has an associated screen 700, 800, 900 and 1000 shown in FIGS. 7, 8, 9 and 10, respectively, when the respective item is active (ie. the graphical object components associated with the item are visible and the item has the focus)”).

Regarding dependent claim 8, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Tlaskal further teaches wherein the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option, wherein the third animation shows the graphical icon 

Regarding dependent claim 9, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Tlaskal further teaches wherein the second animation of the second selectable option includes reducing the second selectable option from a third size that accommodates the plurality of characters in the textual item of the second selectable option to a fourth size that accommodates the pixel width of the graphical icon corresponding to the second selectable option (Fig. 9, 703; [0293] “each of the four items 701 to 704, has an associated screen 700, 800, 900 and 1000 shown in FIGS. 7, 8, 9 and 10, respectively, when the respective item is active (ie. the graphical object components associated with the item are visible and the item has the focus)”) and wherein, in response to determining that the second selectable option has been reduced, the third animation of the first selectable option includes returning the first selectable option from the second size to the first size (Fig. 9, 702; [0293] “each of the four items 701 to 704, has an associated screen 700, 800, 900 and 1000 shown in FIGS. 7, 8, 9 and 10, respectively, 

Regarding independent claim 11, it is a system claim that corresponding to the method of claim 1. Therefore it is rejected for the same reason as claim 1 above. Ma further teaches the system comprising a hardware processor ( [0004]; Fig. 7, 705; [0049]).

Regarding dependent claim 16, it is a system claim that corresponding to the method of claim 6. Therefore it is rejected for the same reason as claim 6 above.

Regarding dependent claim 17, it is a system claim that corresponding to the method of claim 7. Therefore it is rejected for the same reason as claim 7 above.
Regarding dependent claim 18, it is a system claim that corresponding to the method of claim 8. Therefore it is rejected for the same reason as claim 8 above.

Regarding dependent claim 19, it is a system claim that corresponding to the method of claim 9. Therefore it is rejected for the same reason as claim 9 above.

Regarding independent claim 21, it is a medium claim that corresponding to the method of claim 1. Therefore it is rejected for the same reason as claim 1 above. Ma further teaches a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor ([0004]; Fig. 7, .

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Young, in view of Tlaskal as applied in claims 1 and 11, and further in view of Baumgartner, US 2005/0160458A1.

Regarding dependent claim 3, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Ma, Young and Tlaskal teaches retrieving the textual item (Ma, Fig. 2, 220-245; [0016] the labels for selectable options Movies 220, TV Shows 225, Music 230, Photos 235, Podcasts 240, Internet 245 are retrieved)) and the graphic item associated with the selectable option prior to presenting the user interface toolbar (Young, Fig. 2, 210; [0029] “animation generation module 125 may access state properties 121 and 122 of visual element 105, where properties 121 correspond to a current state that visual element 105 is in and where properties 122 correspond to a new state visual element 105 is to be transitioned to. Properties 121 and 122 may include visual properties and transition description information 107”).
The combination of Ma, Young and Tlaskal does not explicitly disclose

However, in the same field of endeavor, Baumgartner teaches
determining whether to include a selectable option in the user interface toolbar based on availability of the media content items in the category of media content ([0009] “Given the potentially large number of available programs and categories, some of the listed video-on-demand programs and categories that appear on the menu screen may be drawn from a subset of available programs”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing customized menus to a user that list available video-on-demand or audio-on-demand content as suggested in Baumgartner into Ma, Young and Tlaskal’s system because both of these systems are addressing the need of providing customized menus that reflect user’s interests and likes, and by incorporating the teaching of Baumgartner into Ma, Young and Tlaskal would improve the integrity of Ma, Young and Tlaskal's system by presenting only available category option (Baumgartner, para [0007]).

Regarding dependent claim 4, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Ma, Young and Tlaskal does not explicitly disclose
receiving user preferences relating to the user interface toolbar; and

However, in the same field of endeavor, Baumgartner teaches
receiving user preferences relating to the user interface toolbar ([0160] “A user's personal profile may be generated from data and information that is or has been collected or gathered directly, indirectly, or a combination of both … collecting or gathering information is prompting or allowing the user to indicate their like or dislike for certain programs, services, media, etc”; [0161] “the interactive television program guide application may keep track of the television programs and other media content that the user watches, records, skips, orders, pauses, deletes, sets reminders for, etc. From this data, the program guide may determine the user's interests with respect to, for example, genres, actors, channels, themes, timeslots, etc”; Fig. 23; [0150]; Fig. 28, 400; [0188]); and
selecting, without user intervention, a selectable option in the user interface toolbar based on the user preferences, wherein the user interface toolbar is modified in response to the selection (Fig. 25, 336, 352; [0185] “selectable option 336 (“Title 1”) may list the program that is determined to be of most interest to the user”; [0186]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing customized menus to a user that presents options which reflect and are based on the user's interest and preferences as suggested in Baumgartner into Ma, Young and Tlaskal’s system because both of these systems are addressing the need of providing 

Regarding dependent claim 5, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Ma, Young and Tlaskal does not explicitly disclose
receiving user preferences relating to the user interface toolbar; and
inhibiting a selectable option in the user interface toolbar from being presented based on the user preferences.
However, in the same field of endeavor, Baumgartner teaches
receiving user preferences relating to the user interface toolbar ([0160] “A user's personal profile may be generated from data and information that is or has been collected or gathered directly, indirectly, or a combination of both … collecting or gathering information is prompting or allowing the user to indicate their like or dislike for certain programs, services, media, etc”; [0161] “the interactive television program guide application may keep track of the television programs and other media content that the user watches, records, skips, orders, pauses, deletes, sets reminders for, etc. From this data, the program guide may determine the user's interests with respect to, for example, genres, actors, channels, themes, timeslots, etc”; Fig. 23; [0150]; Fig. 28, 400; [0188]); and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing customized menus to a user that presents options which reflect and are based on the user's interest and preferences as suggested in Baumgartner into Ma, Young and Tlaskal’s system because both of these systems are addressing the need of providing customized menus that reflect user’s interests and likes, and by incorporating the teaching of Baumgartner into Ma, Young and Tlaskal would improve the integrity of Ma, Young and Tlaskal's system by filtering categories of the user's interest and preferences (Baumgartner, [0009]).

Regarding dependent claim 13, it is a system claim that corresponding to the method of claim 3. Therefore it is rejected for the same reason as claim 3 above.

Regarding dependent claim 14, it is a system claim that corresponding to the method of claim 4. Therefore it is rejected for the same reason as claim 4 above.

Regarding dependent claim 15, it is a system claim that corresponding to the method of claim 5. Therefore it is rejected for the same reason as claim 5 above.

Claims 2, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Young, in view of Tlaskal as applied in claims 1 and 11, and further in view of Twerdahl et al. (hereinafter Twerdahl), US 2004/0221243 A1.

Regarding dependent claim 2, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Ma, Young and Tlaskal does not explicitly disclose wherein the particular type of media content is a gaming content type.
However, in the same field of endeavor, Twerdahl teaches wherein the particular type of media content is a gaming content type (Fig. 2, 202; [0018] “four of the menu items ( 202, 206, 210 and 214) are populated … Each populated menu item 202, 206, 210 and 214 includes text and/or a graphic icon to represent the link … In the present example the links are the following application categories: Games (202), Info Tools (206), Multimedia (210), and Connectivity (214)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting a graphical user interface comprising a radial menu including a plurality of menu items in a circumferential arrangement wherein a menu item can be a game application as suggested in Twerdahl into Ma, Young and Tlaskal’s system because both of these systems are addressing the need of providing an easy and intuitive interface to navigate to any desired menu item in a menu, and by incorporating the teaching of Twerdahl into Ma, Young and Tlaskal would improve the integrity of Ma, Young and Tlaskal's system 

Regarding dependent claim 10, the combination of Ma, Young and Tlaskal teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. The combination of Ma, Young and Tlaskal teaches determining that the second selectable option is selected after the first selectable option selected, the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option and the third animation shows the graphical icon associated with the first selectable option transforming into the textual item associated with the first selectable option (see the rejection of claim 7).
The combination of Ma, Young and Tlaskal does not explicitly disclose the second selectable option is selected by causing a navigation cursor to be presented for navigating the user interface toolbar, wherein, in response to determining that the navigation cursor is navigating away from the first selectable option.
However, in the same field of endeavor, Twerdahl teaches the second selectable option is selected by causing a navigation cursor to be presented for navigating the user interface toolbar, wherein, in response to determining that the navigation cursor is navigating away from the first selectable option ([0022] “the menu item can be selected by navigating around a radial menu using the analog input device 130 until the desired menu item is highlighted”; [0024] “the cursor can be directed around the GUI, for example, by manipulation of the analog input device 130 … when the cursor passes over or near a menu item that menu item is highlighted”).
 into Ma, Young and Tlaskal’s system because both of these systems are addressing the need of providing an easy and intuitive interface to navigate to any desired menu item in a menu, and by incorporating the teaching of Twerdahl into Ma, Young and Tlaskal would improve the integrity of Ma, Young and Tlaskal's system by supporting the detection of the movement of the navigation cursor to determine the selection of the selectable options (Twerdahl, [0025]).

Regarding dependent claim 12, it is a system claim that corresponding to the method of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Regarding dependent claim 20, it is a system claim that corresponding to the method of claim 10. Therefore it is rejected for the same reason as claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Chang et al. (US 2009/0150813 A1) teaches providing an animated transition effect between a first display state associated with a first control state of a control 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143